Motion referred to the court that rendered the decision. Nolan, P. J., Beldoek, Ughetta, Kleinfeld and Christ, JJ., concur. Motion to amend the decision of this -court, dated May 9,1960, granted. The decision is amended: (1) by striking out the provision that, pursuant to statute (Civ. Prac. Act, § 480), interest on the award of $22,500 shall be computed from the date of the entry of the order entered on such decision; and (2) -by substituting therefor a provision that interest on such award shall be computed from December 18, 1958, the date of entry of the original judgment. Beldoek, Acting P. J., Ughetta, Christ, Pette and Brennan, JJ., concur.